[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                            FILED
                               FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                        U.S.
                                ________________________ ELEVENTH CIRCUIT
                                                                         APR 4, 2011
                                       No. 10-13477                      JOHN LEY
                                   Non-Argument Calendar                   CLERK
                                 ________________________

                         D.C. Docket No. 5:10-cr-00003-CAR-CWH-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                    Plaintiff-Appellee,

                                            versus

IZARAEL MARTIN MARTINEZ,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Georgia
                                ________________________

                                        (April 4, 2011)

Before EDMONDSON, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

         Izarael Martin Martinez appeals his 70-month sentence, imposed after his

guilty plea to illegal reentry of a deported alien, in violation of 8 U.S.C.
§ 1326(a)(2), in connection with 8 U.S.C. § 1326(b)(2). Martinez challenges the

procedural and substantive reasonableness of his sentence.

                                           I.

      We review a sentence for reasonableness in a two-step process. United

States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009). First, we “ensure that the

district court committed no significant procedural error, such as failing to calculate

(or improperly calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the chosen

sentence—including an explanation for any deviation from the Guidelines range.”

Id. (quoting Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007)).

When a defendant fails to object in the district court to a purported procedural

error, we review only for plain error. See United States v. Massey, 443 F.3d 814,

818 (11th Cir. 2006). The defendant must show (1) an error (2) that is plain, (3)

affects substantial rights, and (4) “seriously affects the fairness, integrity or public

reputation of judicial proceedings.” United States v. Olano, 507 U.S. 725, 732,

113 S. Ct. 1770, 1776 (1993) (quotation marks omitted).

      Second, we review the substantive reasonableness of the sentence under an

abuse of discretion standard. United States v. Irey, 612 F.3d 1160, 1188 (11th Cir.

                                           2
2010) (en banc). When conducting this review, we take into account the totality of

the circumstances, including “‘the extent of any variance from the Guidelines

range.’” Shaw, 560 F.3d at 1237 (quoting Gall, 552 U.S. at 51, 128 S. Ct. at 597).

“If the district court’s sentence is within the guidelines range, we expect that the

sentence is reasonable.” United States v. Alfaro-Moncada, 607 F.3d 720, 735

(11th Cir. 2010); see also United States v. Hunt, 526 F.3d 739, 746 (11th Cir.

2008) (“Although we do not automatically presume a sentence within the

guidelines range is reasonable, we ‘ordinarily . . . expect a sentence within the

Guidelines range to be reasonable.’” (quoting United States v. Talley, 431 F.3d
784, 788 (11th Cir. 2005)).

      Martinez contends that the district court committed procedural error at

sentencing in failing to ask if he and his attorney were supplied with and had

discussed the presentence investigation report (“PSI”). Because Martinez did not

raise an objection at sentencing, we review only for plain error. See Massey, 443
F.3d at 818. At sentencing, the district court “must verify that the defendant and

the defendant’s attorney have read and discussed the presentence report.” Fed. R.

Crim. P. 32(i)(1)(A). The district court never asked Martinez, or his attorney,

whether they had received and discussed the PSI. Even if the district court’s

failure to ask constitutes plain error, vacatur and remand of Martinez’s sentence is

                                          3
not warranted because Martinez cannot show that he suffered prejudice from the

district court’s error. See Olano, 507 U.S. at 732, 113 S. Ct. at 1176. Martinez

does not allege that the PSI was inaccurate or that he would have challenged the

report if the district court had made an express inquiry. Because Martinez has not

shown that he suffered actual prejudice from the district court’s error, his sentence

is not reversible on this ground. See United States v. Stevens, 223 F.3d 239, 246

(3d Cir. 2000) (holding that noncompliance with Rule 32(i)(1)(A) does not require

vacatur and resentencing unless there is some showing of prejudice by the

defendant); United States v. Lockhart, 58 F.3d 86, 89 (4th Cir. 1995) (applying

plain error analysis to hold that when defendant pointed to no portion of the PSI

that he would have challenged had the district court conducted an express inquiry,

he did not show prejudice and vacatur and remand were not warranted).

      Martinez also argues that the district court procedurally erred by treating the

Guidelines as mandatory and by failing to adequately explain the reasons for its

sentence. We disagree. Before imposing its sentence, the district court

acknowledged that it had considered the 18 U.S.C. § 3553(a) factors and expressly

recognized that the Guidelines are advisory. The district court also stated that its

sentence was necessary for deterrence and adequately addressed the totality of the

circumstances. The district court’s explanation was adequate. See Irey, 612 F.3d
4
at 1195 (We have never held “that a sentencing judge is required to articulate his

findings and reasoning with great detail or in any detail for that matter.”); United

States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007) (“[N]othing in Booker or

elsewhere requires the district court to state on the record that it has explicitly

considered each of the § 3553(a) factors or to discuss each of the § 3553(a)

factors.”).

       Martinez also challenges the substantive reasonableness of his sentence. He

argues that the district court imposed a sentence greater than necessary to achieve

the purposes of sentencing set forth in 18 U.S.C. § 3553(a)(2). In light of

Martinez’s extensive criminal history and repeated deportations, we cannot say

that the district court’s 70-month sentence, which was at the lowest end of

Martinez’s advisory guidelines range of 70 to 87 months imprisonment and well

below the twenty-year statutory maximum sentence, is unreasonable. See Hunt,
526 F.3d at 746.

       AFFIRMED.




                                           5